

117 HR 5095 IH: To amend title 10, United States Code, to improve how members of the reserve components of the Armed Forces performing active duty or full-time National Guard duty are counted towards authorized end strengths.
U.S. House of Representatives
2021-08-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5095IN THE HOUSE OF REPRESENTATIVESAugust 24, 2021Mr. Kahele (for himself and Mr. Kelly of Mississippi) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo amend title 10, United States Code, to improve how members of the reserve components of the Armed Forces performing active duty or full-time National Guard duty are counted towards authorized end strengths.1.Accounting of reserve component members performing active duty or full-time National Guard duty towards authorized end strengthsSection 115(b)(2)(B) of title 10, United States Code, is amended by striking 1095 days in the previous 1460 days and inserting 1825 days in the previous 2190 days.